DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the metes and bounds of a “regular geometric shape” is unclear. It is unclear as to what applicant means by “regular geometric shape” .
Claim is interpreted as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niewczas et al. (US 20080124020)
Regarding claim 1, Niewczas et al. teach A phase-to-phase voltage sensor module comprising; 
a spacer to hold two conductors at a predetermined spacing; and
 at least one voltage sensor disposed on the spacer so as to be located between the conductors; 
wherein the at least one voltage sensor comprises a fibre Bragg grating in contact with a piezoelectric element which expands and contracts responsive to the phase-to-phase voltage between the conductors. (Note pars. 6-7, also note the winding are connected across the piezo electric element)

    PNG
    media_image1.png
    373
    807
    media_image1.png
    Greyscale


Regarding claim 2, Niewczas et al. teach wherein the spacer holds the conductors apart. (Note phases Fig. 3 above)
Regarding claim 4, Niewczas et al. teach wherein the piezoelectric element is configured to expand and contract responsive to the electric field between the conductors. (Note pars. 6-7, also note the winding are connected across the piezo electric element)
Regarding claim 5, Niewczas et al. teach wherein the at least one sensor comprises a pair of electrodes (Note 2 and 3 of Fig. 3) attached to the piezoelectric element (1)to sample the electric field between the conductors and drive the piezoelectric element.
Regarding claim 8, Niewczas et al. teach wherein the at least one voltage sensor is configured to be electrically connected to the conductors. (Note Fig. 3 above, the phases connected to electrodes 2 and 3 of sensor)
Regarding claim 14, Niewczas et al. teach wherein the spacer comprises a regular geometric shape. (Note boundary of spacer indicated in Fig.3 above.)
Regarding claim 19, Niewczas et al. teach wherein the fibre Bragg grating or each fibre Bragg grating of the at least one voltage sensor has a unique peak reflection wavelength. (Note par. 23, FBG reflection peak and par. 25, wavelengths shifts, note that the reflection peak and wavelength is interpreted as being unique that respective FBG)
Regarding claim 20, Niewczas et al. teach wherein the or each piezoelectric element of the at least one voltage sensor comprises a bulk piezoelectric material or a stack of piezoelectric material. (Note par. 18)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niewczas et al. (US 2008124020) in view of  Kato et al. (US 20200191833).
Niewczas et al. teach the instant invention except:
Regarding claim 6, Niewczas et al. does not teach wherein the electrodes are hemispherical. 
Kato et al. teach wherein the electrodes are hemispherical. (Note Fig. 15, electrodes corresponding to 121 of Fig. 1)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niewczas et al. to include the teaching of Kato et al. because it would allow the conductors under test to be held snug around the conductor and acquire a voltage of an electric wire with no need of disconnection. (Note Kato et al. par. 11)
Regarding claim 9, Niewczas et al. does not teach wherein the spacer comprises a dielectric material, a conductinq material, or a composite material comprisinq dielectric and conductinq materials
Kato et al. teach wherein the spacer comprises a dielectric material, a conductinq material, or a composite material comprisinq dielectric and conductinq materials. (Note Fig.1,  par. 39, the electrodes are conductive Note that the electrodes in Fig. 15 are similar)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niewczas et al. (US 2008124020) in view of Oshima et al. (US 20150145500).
Niewczas et al. teach the instant invention except:
Regarding claim 7, Niewczas et al. does not teach wherein the electrodes comprise copper.
Oshima et al. teach wherein the electrodes comprise copper. (Note par. 23)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niewczas et al. to include the teaching of Oshima et al. because copper is a excellent conductive material.

Claim  29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 20040024545) in view of Niewczas et al. (US 2008124020).
Regarding claim 29, Tian teach A phase-to-earth or phase-to-neutral voltage sensor module (Note par. 42, A first voltage detection circuit 13 is connected between the input 10 and the input 11 to supply a signal V1 representative of a voltage between the neutral conductor and the earth conductor) comprising; 
a spacer to hold a conductor and an earth or neutral conduit at a predetermined spacing; (Note inputs 10, 11 and 12 of Fig. 2 are interpreted as spacers because each input corresponds to a different conductor) and 

Tian does not teach wherein the at least one voltage sensor comprises a fibre Bragg grating in contact with a piezoelectric element which expands and contracts responsive to the phase-to-earth or phase-to-neutral voltage between the conductor and the earth or neutral conduit.
Niewczas et al. wherein the at least one voltage sensor comprises a fibre Bragg grating in contact with a piezoelectric element which expands and contracts responsive to the phase-to-earth or phase-to-neutral voltage between the conductor and the earth or neutral conduit. (Note Fig. 3 and par. 11)

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tian to include the teaching of Niewczas et al. because it would allow the monitoring of a voltage drop across the conductors. (Note Niewczas et al. par. 7)

Allowable Subject Matter
Claims 15, 16, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 46, 47, 50 and 51 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 

voltage sensor module connected to an optical fibre of the a multiphase cable, and an optical fibre sensor monitoring system to interrogate at least one voltage sensor of the phase-to-phase, voltage sensor module via the optical fibre as claimed in combination with all other limitations of claim 46.
The best prior art of record:

Niewczas et al. (US 20080124020) teach A system for measuring simultaneously both temperature and ac voltage and/or ac current, the system comprising: a piezo-electric sensor; and optical fiber that includes an optical strain sensor being in contact with the piezo-electric sensor and able to expand or contract therewith and an analyzer for analyzing an optical output of the fiber and strain sensor in response to an optical input, the analyzer being operable to use the optical output to determine the temperature and the ac voltage and/or ac current.
Niewczas et al. does not teach the limitations above.
Blake et al.  (US 20050062460) teach A time division multiplexed optical voltage measuring system includes an optical voltage sensing system module
Blake et al. does not teach the limitations above.
Davidson et al. (US 6362615) teach a miniature electro -optic voltage sensor and system capable of accurate operation at high voltages has a sensor body disposed in an E-field.
Davidson et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858